                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                  )
SYLVIA HOFSTETTER,                                )                     No. 3:15-CR-27-TAV-DCP
COURTNEY NEWMAN,                                  )
CYNTHIA CLEMONS, and                              )
HOLLI WOMACK,                                     )
                                                  )
                       Defendants.                )
                                                  )


                                MEMORANDUM AND ORDER

               This case is before the undersigned on Defendant Courtney Neman’s Motion in

Limine to Compel the Government to Produce Original Patient Files at Trial [Doc. 475]. See 28

U.S.C. § 636(b). Defendant Newman argues [Doc. 475] that the original paper files seized from

the Tennessee pain management clinics at issue in this case are critical to her defense, are the best

evidence of the patient files, and contain information not available in the black and white electronic

copies that the Government provided in discovery. The Government responds [Doc. 569] that

production of hundreds of paper files is neither necessary, nor feasible.

               The parties appeared for a hearing on this motion on September 10, 2019. At that

time, counsel for Defendant Newman argued that the electronic black and white copies of the files

are not duplicates, because they do not depict the different colors of ink used by the staff and

providers, the organization of the files, and the tabs on some of the files. The Government objected

to transporting the more than 6,000 patient files to and from the FBI evidence vault for each day

of trial. At a pretrial conference that same afternoon, United States District Judge Thomas A.
Varlan encouraged the parties to enter into a stipulation, so that the Government could store the

physical patient files at the courthouse, which would facilitate their use in evidence at trial.

               Although Codefendants Hofstetter, Clemons, and Womack have not expressly

joined in Defendant Newman’s motion,1 they along with Defendant Newman and the Government

have stipulated to the chain of custody and the authenticity of the seized original patient files.

Thus, the Court will consider this motion as to all four Defendants proceeding to trial. On October

2, the Government filed a supplemental brief [Doc. 649], asking the Court to rule that the electronic

copies are proper duplicates under Federal Rule of Evidence 1003 and to exercise its discretion

over the presentation of the evidence at trial to require the parties to use primarily digital versions

of the patient files on the Court’s JERS program.

               For the reasons discussed below, the Court finds as follows: (1) the electronic

copies of the paper patient files are duplicates under Rule 1003 and (2) the Defendants may use

some original (i.e., paper) patient files, under the procedure set out below.

    I.     BACKGROUND

               The Court takes the following background regarding the patient files from the

Government’s supplemental brief [Doc. 649, p.2]:

                        On March 10, 2015, the FBI executed several search
               warrants and seized hundreds of boxes of records, including patient
               files, from clinics owned and operated by the defendants. The FBI
               logged all of the files into evidence. In order to provide easy access
               to these files for both the United States and the defendants, the FBI
               subsequently transported those files to the FBI Document
               Conversion Laboratory located in West Virginia. The files were
               scanned by FBI personnel and labeled according to “1B” numbers.
               The patient files were labeled by “1B” number and name of the
               patient. FBI personnel scanned each page of each document or


1
 Defendants Hofstetter, Newman, and Clemons filed a joint motion [Doc. 151] to compel the
production of the original patient files on May 5, 2017. United States Magistrate Judge C. Clifford
Shirley ruled [Doc. 309] that this motion was premature.
                                                  2
               patient file, but did not scan small “sticky tabs” or the interior manila
               folder partitions.

The Court also observes that the FBI scanned the patient files in black and white, but the paper

files contain writing in black, blue, and red ink, which the Defendants contend corresponds to the

individual who wrote in the file.

               On August 29, 2019, the undersigned ordered [Doc. 567] the parties to designate

which patient files they would use in their cases-in-chief at trial.          The Court ordered the

Government to designate patient files by September 13, 2019, and the Defendants to designate,

either individually or jointly, patient files by September 20, 2019. Only the Government and

Defendant Newman designated files by these deadlines. The Court extended [Doc. 629] the

designation deadline for the remaining Defendants to October 11, 2019, when it continued the trial

to October 21, 2019. According to the Government’s supplemental brief [Doc. 649, p.3], it

designated 237 patient files that it may offer in its case-in-chief. Defendant Newman designated

88 specific files and listed seven other categories of files [Doc. 649, p.3]. According to the

Government, Defendant Newman’s categories of files “amount to well over 3,000 of the 6,000-

plus patient files seized in this case” and will require the Government to transport all of the boxes

containing patient files from the FBI evidence vault [Doc. 649, p.4].

   II.     USE OF ELECTRONIC PATIENT FILES

               Federal Rule of Evidence 1002 provides that “[a]n original writing, recording of

photograph is required in order to prove its contents unless these rules or a federal statute provide

otherwise.” Rule 1003 states that a “duplicate is admissible to the same extent as the original

unless a genuine question is raised about the original’s authenticity or the circumstances make it

unfair to admit the duplicate.” Fed. R. Evid. 1003. As stated above, the parties have stipulated to

the authenticity of the original paper files. The Defendants argue that use of the black and white

                                                  3
electronic copies of the patient files, rather than the original paper files, is unfair, because the

electronic copies do not show that the clinic staff, the midlevel providers, and the supervising

physician wrote in the files in different colors of ink. The Defendants also argue that the electronic

files do not show the organization of the file and, in particular, the thickness of the file, which

reveals that the clinic patients received care at the clinic over a long time. Finally, the Defendants

argue that many of the paper files contain tabs flagging certain pages, which tabs are not

reproduced in the electronic copies. The Defendants argue that because the original paper files

convey more information than the black and white electronic copies, the electronic copies are not

fairly considered duplicates under Rule 1003. They ask the Court to require the Government to

produce the original paper files for use at trial.

                The Government argues [Docs. 569 & 649] that the electronic copies are duplicates

under Rule 1003. It contends that the electronic copies are authentic and that it is not unfair to

admit the electronic copies, rather than the original paper files. In this regard, it maintains that the

Defendants may cross-examine witnesses about the organization of the files and the importance of

the features, such as tabs and ink color, in the original files.

                In the instant case, the Court finds there does not appear to be any serious dispute

over the authenticity of the electronic files. Instead, the issue turns upon whether it is unfair to

admit an electronic copy that does not show the color of ink or tabs on the original. The Court

finds that admission of a scanned copy that does not reveal the color of ink used on the original

paper is not unfair under Rule 1003, if the defendant is able to question the witness about the issue

at trial. See United States v. Enzinger, No. 2:11–CR–62–DBH, 2011 WL 4459103, *1 (D. Me

Sept. 23, 2011).




                                                     4
                  In Enzinger, the defendant, convicted of making a false statement on a loan

application, moved for a new trial, objecting to the use of a copy of the loan form, rather than the

original, which could have shown who (the defendant or the underwriter) checked certain boxes

on the form based upon the ink color. Id. The court denied the defendant’s request for a new trial,

holding that “[t]o the extent that there was any issue whether someone other than the defendant

completed certain portions of the form, the defendant was able to explore that question thoroughly

at trial, and there was neither unfairness in admission of the scanned document, nor a genuine

question of authenticity.” Id. The Court finds that the same is true in the instant case. The

Defendants may cross-examine the witnesses about the colors of ink, the organization of the file,

and the tabs. Moreover, unlike in Enzinger, where the original loan form was not available, here

the Defendants may question the witnesses using the original paper files and may show the original

paper files2 to the jury.

                  Accordingly, the Court finds that the electronic patient files are admissible as

duplicates pursuant to Federal Rule of Evidence 1003. The parties are not required to use the

original paper files but may, instead, use and submit to the jury the electronic patient files the

Government produced to the Defendants in discovery. However, the Court also finds that the

Government must produce and the Defendants may use the original paper patient files, both in

cross-examination and in their case-in-chief. The number and method for the production of the

original patient files is discussed below.

      III.    USE OF ORIGINAL PATIENT FILES

                  Although the Government originally objected to producing the original patient files

for the Defendant’s use at trial, based upon the logistical difficulty of transporting the files from



2
    The procedure for designating the original patient files is discussed in the next section.
                                                    5
and back to the FBI evidence vault daily, the parties for the most part have resolved this aspect of

the motion.    As discussed above, the parties have entered into a stipulation regarding the

authenticity and the chain of custody of the original patient files. The Government states [Doc.

649] that it will store the files in a room at the United States Attorneys Office during the trial.3 It

also states that it will protect the chain of custody by changing the lock on the door to that room.

The Government maintains that only the FBI agents will have keys, which will be of a type that

cannot be copied, to that room. However, the Government questions the effect of using numerous

paper files on the speed and efficiency of the trial.

               The Government argues [Doc. 649] that requiring the parties (or even permitting

the Defendants) to use only the paper files will result in “an impossible situation” for the use of

the Jury Evidence Recording System (“JERS”). Local Rule 43.3 provides that “[e]vidence should

be presented in electronic format through the use of the presentation technology available in the

courtroom to display evidence to the jury and the Court.” The Government contends that the

photographing of each page of the paper files for use on the JERS could take months. It asks the

Court exercise its discretion in the presentation of evidence under Federal Rule of Evidence 611

to craft a procedure that both satisfies Rule 1003 and accommodates the Defendants’ desire to

show the original paper files to the witnesses and the jury. In this regard, it proposes permitting

the use of the electronic files at trial, with the exception of a single exemplar paper file, which the

Defendants could use to demonstrate organization, color ink, and typical tabbing.4



3
 The Court directs the Government to store all the seized patient files at the USAO to facilitate
the production of specific files pursuant to the designation procedure set out herein.
4
 The Defendants did not respond to the Government’s supplemental brief. Accordingly, the Court
assumes, consistent with Defendant Newman’s motion and reply and the arguments by defense
counsel at the September 10 motion hearing, that the Defendants seek to use only the paper files.


                                                  6
               Federal Rule of Evidence 611 provides that the “court should exercise reasonable

control over the mode and order of examining witnesses and presenting evidence so as to: (1) make

those procedures effective for determining the truth; (2) avoid wasting time; and (3) protect

witnesses from harassment or undue embarrassment.”              The Court finds that introducing

photographs of hundreds of original patient files, when scanned copies of those files already exist,

would waste time and resources. Accordingly, the Court finds that whenever an original patient

file is used by either party in evidence, the parties may produce to the jury through the JERS

system, the electronic duplicate. If a party seeks to emphasize a particular color of ink or tab that

is not depicted on the electronic file, the party5 may introduce a photograph of that one page of the

original paper file.6 The Court will ask the jury, before they retire to deliberate, if they desire to

view any physical evidence, including particular original patient files.

               In order to facilitate the uninterrupted testimony of witnesses, the Government must

have available in the courtroom the original patient file for each patient witness that testifies and

the file must be available in the courtroom on the day or days of that witness’s testimony. The

Government must produce all original patient files reviewed by a Government expert on the day

or days of that expert’s testimony. The Government must also produce the following original

patient files, as designated by defense counsel: Defense counsel must designate any original




5
 Defense counsel must designate to counsel for the Government the pages they want photographed
for entry in their case-in-chief at least three business days before the day the exhibit will be
introduced. Defense counsel may designate to counsel for the Government the pages they want
photographed from cross-examination at the end of the testimony of each Government witness.
The Court anticipates that no more than one or two pages per patient file used will be photographed
and in no instance will an entire file be photographed.
6
 As the FBI is the custodian of the files, it is to provide to Government counsel a color electronic
copy of any designated photograph that conforms to the JERS naming convention and that meets
the file format requirements to be imported into JERS.
                                                  7
patient files, which they intend to use in direct or cross-examination of a witness, by 5:00 p.m. on

the business day preceding the witness’s testimony.7 Defense counsel must designate a specific

file, by patient name and “1B” number, not a category of files. With the exception of expert

witnesses, the Defendants may collectively designate no more than five original patient files per

witness per day. For expert witnesses, defense counsel may collectively designate up to ten

original patient files8 per expert witness per day. Counsel must meet and confer with a purpose of

working out any issues or problems with the designation and or production of files before involving

the Court.

    IV.      CONCLUSION

               The Defendants’ Motion in Limine to Compel the Government to Produce Original

Patient Files at Trial [Doc. 475] is GRANTED in part, as follows:

               (1) The Government must produce the original patient file, i.e., the
                   paper file, in the courtroom on the day or days of a witness’s
                   testimony in the following circumstances: the patient file of a
                   patient witness testifying for the Government, all patient files
                   reviewed by the Government’s experts, and all patient files
                   designated by defense counsel by 5:00 p.m. on the preceding
                   business day;

               (2) The Defendants must designate the original patient files that
                   they seek to use in direct or cross-examination, by patient name
                   and “1B” number by 5:00 p.m. on the preceding business day.
                   With the exception of expert witnesses, the Defendants may
                   collectively designate no more than five original patient files per
                   witness per day. For expert witnesses, defense counsel may
                   collectively designate up to ten original patient files per expert
                   witness per day;




7
 For example, defense counsel must designate by 5:00 p.m. on Friday any files that they seek to
use in cross-examination on Monday.
8
 The ten original patient files for expert witnesses need not include the original patient files the
Government must produce, i.e., the patient files the expert reviewed prior to trial.
                                                  8
(3) Counsel for the parties must meet and confer with a purpose of
    working out any problems regarding the designation or
    production of original patient files before involving the Court;

(4) The electronic scanned copies of the patient files, produced by
    the Government in discovery, are duplicates under Federal Rule
    of Evidence 1003. The electronic files may be introduced by
    either party and will be submitted to the jury via JERS when an
    original patient file is introduced into evidence; and

(5) A party may introduce a photograph of a specific page or tab in
    an original patient file, when the color of ink or a tab is not
    depicted on the electronic file. No more than one or two pages
    per patient file used will be photographed and in no instance will
    an entire file be photographed. Defense counsel must designate
    to counsel for the Government the pages they want
    photographed for entry in their case-in-chief at least three
    business days before the day the exhibit will be introduced.
    Defense counsel may designate to counsel for the Government
    pages they want photographed from cross-examination at the
    end of the testimony of each Government witness. The FBI shall
    provide Government counsel a color electronic copy of any
    designated photograph and the color electronic copy must
    conform to the JERS naming convention and meet the file
    format requirements to be imported into JERS.

IT IS SO ORDERED.

                                              ENTER:


                                              ________________________
                                              Debra C. Poplin
                                              United States Magistrate Judge




                                  9
